Citation Nr: 1720627	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  15-09 448	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a July 1985 Board of Veterans' Appeals (Board) decision that denied entitlement to service connection for a stomach disorder.  


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel



INTRODUCTION

The moving party was a Veteran who served on active duty from September 1973 to November 1975.  The Veteran died in February 2016.  

This matter comes before the Board on a January 2015 motion by the Veteran to reverse or revise, on the basis of CUE, a July 1985 Board decision that denied entitlement to service connection for a stomach disorder.  

Notably, the Board previously denied the Veteran's motion in May 2015.  The Veteran subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2016, the Secretary filed a Motion for Remand requesting that the Court vacate the Board's decision, as the Board was unable to provide the Secretary with a date-stamped copy of its decision in compliance with 38 C.F.R. § 20.110(a).  In April 2016, the Court held the Secretary's motion in abeyance to afford the Veteran an opportunity to respond.  The Veteran did not respond to the motion, and in May 2016, the Court granted the motion and remanded the matter to the Board for action consistent with the terms of the motion.  Under Rule 41(b) of the Court's Rules of Practice and Procedure, the order constituted a mandate of the Court.  

In a June 2016 Notice of Death of Appellant and Motion to Recall the May 25, 2016, Mandate, Vacate the Board's Decision, and Dismiss the Appeal (recall motion), the Secretary moved for the Court to recall its mandate, vacate the May 2015 Board decision, and dismiss the appeal.  As set forth in the recall motion, if a party dies after a notice of appeal is filed or while a proceeding is pending before the Court, the personal representative of the deceased party's estate, or any other appropriate person, may, to the extent permitted by law, be substituted as a party on motion by such person.  See U.S. Vet. App. Rule 43.  However, because the underlying Board decision involved a claim for CUE, the Secretary maintained that the Veteran's spouse would not have standing to be substituted in the instant case.  See Rusick v. Gibson, 760 F.3d 1342, 1346 (Fed. Cir. 2014); Haines v. West, 154 F.3d 1298, 1301-02 (Fed. Cir. 1998).  In July 2016, the Court held the Secretary's recall motion in abeyance to allow the Veteran's estate twenty days to respond and to show cause why the May 2015 Board decision should not be vacated and the appeal dismissed.  The Veteran's estate failed to respond.  

In October 2016, the Court issued an order recalling its May 2016 mandate, revoking its May 2016 order, vacating the Board's May 2015 decision, and dismissing the appeal for lack of jurisdiction.  As noted in the Court's October 2016 order, when an appellant dies during the pendency of an appeal for VA disability compensation, the appropriate remedy is to vacate the appealed Board decision and dismiss the appeal, unless there has been an appropriate substitution by a qualified claimant.  See, e.g., Padgett v. Nicholson, 473 F.3d 1364 (Fed. Cir. 2007); Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996).  Because the appeal became moot by virtue of the death of the Veteran, and because the Court did not receive any request for an appropriate party to be substituted for the Veteran, the Court recalled its May 2016 mandate, revoked its May 2016 order, vacated the May 2015 Board decision, and ordered that the appeal be dismissed for lack of jurisdiction.  Judgment was entered in November 2016, and the Court's mandate became effective in January 2017.  


FINDING OF FACT

VA has been notified that the Veteran died in February 2016.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the instant matter at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal before the Court.  As a matter of law, appellants' claims do not survive their deaths.  See, e.g., Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The Veteran's appeal on the merits has therefore become moot by virtue of his death, and consistent with the Court's October 2016 order, it must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); c.f. 38 C.F.R. § 20.1302.  


ORDER

The motion for reversal or revision of the July 1985 Board decision denying entitlement to service connection for a stomach disorder, on the basis of CUE, is dismissed.   




                       ____________________________________________
	MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



